DETAILED ACTION
Claim Amendments
The claims dated 7/26/21 are entered. Claims 1, 8, 11, 14, and 16-17 are amended. Claim 3 is cancelled. Claims 18-19 are newly entered. Claims 1-2 and 4-19 are pending and addressed below.

Allowable Subject Matter
Claims 1-2, 4-15, and 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The newly entered subject matter of claims 1 and 14 overcomes the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-17 are directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:
The claims are directed to printed matter. “A mere arrangement of printed matter, though seemingly a ‘manufacture’, is rejected as not being within the statutory classes”. MPEP 706.03(a)(I)(A).
The preamble of claim 16 recites “a non-transitory computer-readable data structure representing a design of a heat exchanger component…” The claim therefore recites the 21st century 
In the same way that a mere drawing of a component is non-eligible subject matter, the present claim merely describes a digitally implemented drawing stored in a digital format. Examples of items which would infringe on such a patent, if issued, include: (1) The servers of the USPTO, Derwent, and GooglePatents which host the electronic copies of the issued patent which necessarily contains both written and image representations of the design of said heat exchanger; (2) The camera memory and backup devices of any camera or phone used to take a picture of the heat exchanger after it has been manufactured and sold; and (3) The electronic files of a potential law firm suing to invalidate the patent.

The claims are directed only to data per se without significantly more. See MPEP 2106 .03. The claimed data has not been integrated into a practical application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The recitation is for a “represent[ation of] a design” which is stored on a non-transitory computer-readable data structure. No portion of the claim has integrated it into a practical application. The claim requires only the generic non-transitory computer-readable data structure, which is a generic storage device store a specific data set. Accordingly, this element does not integrate the data into a practical application because it does not impose any meaningful limits on the idea. The claim does not include any method or transformation performed on or by the data.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858. The examiner can normally be reached M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571.270.7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON RUSSELL/               Primary Examiner, Art Unit 3763